Exhibit 10.79

 

   

Blue Acquisition Group, Inc.

c/o Kohlberg Kravis Roberts & Co. L.P.

9 W. 57th St., Suite 4200

New York, New York 10019

 

January 10, 2011

Larry E. Bodner

c/o Del Monte Foods Company

One Market @ The Landmark

San Francisco, CA 94105

Dear Larry:

This letter (the “Letter Agreement”) is to confirm our understanding regarding
certain rights we have agreed to provide you in connection with the consummation
of the transactions contemplated under the certain Agreement and Plan of Merger,
dated as of November 24, 2010, among Blue Acquisition Group, Inc. (“Parent”),
Blue Merger Sub Inc. and Del Monte Foods Company (the “Company”) (as it may be
amended or modified, the “Merger Agreement”).

So long as you remain employed with Del Monte Corporation through the Closing
(as such term is defined in the Merger Agreement), Parent will cause the Company
to pay you, within 10 days following the Closing Date (as such term is defined
in the Merger Agreement), a bonus in recognition of your efforts to achieve the
Closing, in amount equal to $400,000 (less applicable withholding and other
taxes).

We and you acknowledge that nothing in this letter creates an exclusive
arrangement between us and no binding agreement shall become effective until the
Closing. This Letter Agreement shall be null and void and of no further effect
in the event the Merger Agreement is terminated or the Closing does not occur.
This agreement shall be governed by and construed in accordance with the laws of
New York without regard to principles of conflicts of law.

We greatly appreciate your contributions to the Company’s success so far, and we
look forward to even greater things as the Company begins a new chapter with its
new investor group.



--------------------------------------------------------------------------------

Please sign the enclosed copy of this Letter Agreement confirming your agreement
to the above.

Very truly yours,

Blue Acquisition Group, Inc.

 

By:

 

/s/ Simon Brown

Name:

  Simon Brown

Title:

  President & Chief Executive Officer

Agreed to and accepted this 10th day of January, 2011.

 

/s/ Larry E. Bodner

Larry E. Bodner

Signature Page